Citation Nr: 1634491	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as depression, to include as secondary to service-connected residuals of a low back injury with degenerative arthritis.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected residuals of a low back injury with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision, in which the RO, inter alia, denied service connection for multilevel degenerative spondylitic disease of the cervical spine and for depression.  In June 2013, the Veteran filed a notice of disagreement (NOD) as to these denials.  A statement of the case (SOC) was issued in June 2015, and the Veteran filled a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2015.

The Board notes that, while the Veteran was previously represented by a private attorney, in October 2014, the Veteran granted a power-of-attorney in favor of Ralph J. Brach, another private attorney with the same firm, with regard to the claims on appeal.  The Veteran's current attorney has submitted correspondence on his behalf.  The Board has recognizes the change in representation.


In December 2015, the Board denied service connection for a psychiatric disability, claimed as depression, and for degenerative disc disease of the cervical spine.  In March 2016, the Board vacated its December 2015 decision on its own motion due to denial of due process to the Veteran.  More specifically, at the time of the December 2015 decision, information pertaining to an outstanding Freedom of Information Act (FOIA) request had been received by the Board but had not been addressed, and the Veteran's attorney had requested an extension of time to submit additional evidence.  

In March 2016, the Veteran's attorney submitted additional argument via an appellate brief in support of the Veteran's claims to the Board.  In the March 2016 appellate brief, the Veteran's attorney waived initial AOJ consideration of any evidence not previously considered by the AOJ.  However, the Veteran's substantive appeal was received after February 2, 2013; hence, the Board is no longer required to obtain a waiver of initial review by the AOJ.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that, in February 2014, the Board remanded claims for a rating in excess of 20 percent for service-connected residuals of low back injury with degenerative arthritis and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  As the agency of original jurisdiction (AOJ) has not yet completed the directed actions on these claims, they may be the subject of a future Board decision.  


REMAND

Unfortunately, the Board finds that that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

With regard to the claim for service connection for a psychiatric disability, the Veteran asserts that he has depression secondary to his service-connected back disability.  He has claimed to have persistent symptoms of depression. 

In August 2012, the AOJ obtained a medical opinion from a VA psychologist in connection with the Veteran's claim for depression.  The psychologist noted a review of the claims file but did not examine the Veteran.  The psychologist opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected back condition.  The psychologist reasoned that there was no medical evidence documenting a causal relationship between depression and the Veteran's service-connected back disability.  In this regard, the psychologist noted the Veteran's self-report of feelings of depression, but commented that the Veteran had never been formally diagnosed with a depressive disorder or ever received mental health care services in the past.  The psychologist also noted that the Veteran had denied symptoms of depression in primary care screenings in September 2008 and June 2009.  The psychologist provided no current diagnosis of a psychiatric disorder, 

In May 2013, the Veteran underwent a VA mental disorders examination by a VA psychologist, who noted review of the claims file.  The psychologist provided the following diagnoses conforming to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV): alcohol dependence, reportedly in remission; and polysubstance dependence, reportedly in remission.  The psychologist found that the symptoms of depressed mood and chronic sleep impairment applied to these diagnoses.  The psychologist summarized the Veteran's level of occupational and social impairment with regard to these mental diagnoses as "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by medication."  

While psychometric assessment revealed moderate depression, the psychologist stated that the test results indicated over reporting of psychiatric symptoms given his clinical presentation and medical records.  In this regard, the psychologist noted that when the Veteran was asked to describe his current symptoms, he reported, "Just waiting to die.  I don't have a life no more.  I don't really care anymore."  However, when queried about these statements, the Veteran denied suicidal ideation, intent, or plan during the examination.  But, he reported that he had "serious depression."  When asked to elaborate, the Veteran reported that he was unable to sleep, restless, and always thinking.  The psychologist, however, found that such symptoms were not sufficient to support any DSM-IV diagnosis for depression.  She noted that the Veteran was not receiving any care for depressive symptoms, and that there was no documentation to support a diagnosis of depression. 

Moreover, the psychologist further stated that she agreed with the August 2012 VA medical opinion, which stated that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected back condition.  The psychologist explained that "[t]he most consistent finding in the record is alcohol dependence and polysubstance dependence which preceded military service," and that "[h]is alcohol dependence and polysubstance dependence was not due to military service and was not exacerbated by military service."  The psychologist noted that the Veteran reported abstinence from illicit drugs and alcohol over the past few years.

However, effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition of the DSM.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014); see also 38 C.F.R. § 4.125(a) (2015).  The instant matter was certified to the Board in July 2015.  In the DSM-IV, depressive disorders include major depressive disorder (MDD), dysthymic disorder, and depressive disorder not otherwise specified (NOS).  In the DSM-5, however, depressive disorders include disruptive mood dysregulation disorder, MDD, dysthymia, premenstrual dysphoric disorder, substance/medication-induced depressive disorder, depressive disorder due to another medical condition, other specified depressive disorder, and unspecified depressive disorder.  Although the criteria for the depressive disorders included in the DSM-IV appear to be almost identical as the criteria for the same disorders in the DSM-5, the DSM-5 includes even more disorders not contained in the DSM-IV, particularly, and in pertinent part, depressive disorder due to another medical condition.  Thus, because the DSM-5 applies to the Veteran's claim, examination and opinion(s) taking  into consideration the DSM-5 are  warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Moreover, with respect to psychiatric diagnoses of record, alcohol dependence and polysubstance dependence, the Board points out that service connection for a primary disability caused by alcoholism or drug abuse is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2015); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Nevertheless, if the substance abuse was acquired as a result of service-connected disability, then service connection may be available.  See 38 C.F.R. § 3.30 (2015); Allen, supra.  

However, it is unclear whether the Veteran has a current diagnosis of alcohol dependence or polysubstance dependence, as the psychologist who conducted the May 2013 examination qualified her diagnoses with "reportedly in remission," and noted that the Veteran reported abstinence from illicit drugs and alcohol over the past few years.  Moreover, although the psychologist opined that the Veteran's alcohol dependence and polysubstance dependence were not due to military service and was not exacerbated by military service, she did not specifically consider whether the Veteran's alcohol dependence or polysubstance dependence was caused and/or aggravated by his service-connected back disability.

With regard to the claim for service connection for degenerative disc disease of the cervical spine, the Veteran asserts that he has a cervical spine disability as a result of his service.  More specifically, he has asserted that his cervical spine disability resulted from an in-service forklift accident in May 1981 (the same incident of which the Veteran's service-connected back disability is attributed to).  The accident involved a rough terrain forklift truck rolling over the Veteran's lower torso, causing non-displaced fractures of the pelvis.  The Veteran has also asserted that he has a cervical spine disability secondary to his service-connected back disability.  In particular, the Veteran's attorney has asserted that the pain and surgeries affecting the Veteran's service-connected lumbar spine may have resulted in poor posture that required the Veteran to stand in a manner that would cause damage to the cervical spine.  See March 2016 Appellate Brief, p. 8.

In March 2013, the Veteran underwent a VA cervical spine examination.  The examiner noted review of the Veteran's claims file and the Veteran's description of the forklift accident.  The examiner confirmed that the Veteran has a current diagnosis of degenerative joint disease of the cervical spine.  The examiner opined that the Veteran's cervical spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, specifically stating that the Veteran's neck condition was not caused by the forklift injury he sustained in 1981.  In support of her opinion, the examiner noted that the Veteran made no complaints of neck pain at the time of the forklift accident, in any subsequent visits, and even when first presenting to the VA medical center (VAMC) post service.  The examiner also noted that the Veteran did not self-report a neck injury sustained by the forklift accident at the time, and that although the Veteran was now reporting that the tire of the forklift truck ran over his right shoulder and diagonally toward his left leg, prior reports noted that the Veteran's lower back and midsection/pelvic region were involved.  The examiner further noted that the first imaging of the cervical spine in 2007 was to investigate arm and hand numbness and to rule out radiculopathy, and that the Veteran only began complaining of neck pain and stiffness after being given the results of his cervical spine imaging results.

However, although the examiner addressed the Veteran's theory of direct service connection concerning his claim, the examiner did not address the Veteran's theory of secondary service connection.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a service connection claim includes all theories under which service connection may be granted).  The Board notes that secondary service connection involves a two-part inquiry concerning both causation and aggravation.  See 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Given the above-noted deficiencies, the Board concludes that the March 2013 and May 2013 VA examination reports, to include the opinions expressed therein,  are inadequate to resolve the claims for service connection for a psychiatric disability and for degenerative disc disease of the cervical spine.  Notably, with respect to the VA examinations obtained, once VA undertakes the effort to obtain such an examination when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that further medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

Thus, on remand, for the psychiatric disability claim, the AOJ should arrange for the Veteran to undergo  another VA mental disorder examination by a psychiatrist or psychologist,  For the cervical spine claim,  the AOJ should arrange to obtain an addendum opinion from the examiner who evaluated the Veteran in March 2013, or from an appropriate medical professional, based on claims file review (if possible); the AOJ  should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to the scheduled examination(s), without good cause, may well result in denial of his claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical information/opinions   in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, and that records from that facility dated through October 2010 have been  associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Pittsburgh VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since October 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated psychiatrist or psychologist, and the examination report should include discussion of the Veteran's documented history and lay assertions.  

All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record, to include any psychological testing results, the examiner should identify all acquired psychiatric disorder(s) present currently or present at any time pertinent to the current claim for service connection (even if now y asymptomatic or resolved).  Diagnoses must be rendered in accordance with the DSM-5 criteria. 

Then, with respect to each acquired psychiatric disorder-present currently or present at any time pertinent to the current claim for service connection (even if currently asymptomatic, or resolved)-the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically related to the Veteran's military service, or, if not

(b) was caused OR is aggravated (worsened beyond the natural progression) by the service-connected back disability.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation, to include identifying (to the extent possible), the baseline level of disability prior to the aggravation.  

If diagnosed psychiatric disability is alcohol dependence or polysubstance dependence, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is a primary disorder or a secondary disorder caused  or  aggravated  by his service-connected back disability.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating each opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.


All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the March 2013 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate medical professional based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical spine disability:

(a) had its onset during or is otherwise medically related to the Veteran's military service; or, if not

(b) was caused, OR is aggravated (worsened beyond the natural progression) by the service-connected back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include identifying (to the extent possible), the baseline level of disability prior to the aggravation.  
In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating  each opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




